Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 7, 1974, convicting him of attempted possession of a controlled substance in the sixth degree, upon his plea of guilty, and sentencing him to a term of intermittent imprisonment during a period of 60 days, to he followed by a period of probation of 4 years and 10 months. The appeal brings up for review an order of the same court, dated June 6, 1974, which denied defendant’s motion to suppress evidence. The case is remitted to the Criminal Term for further proceedings on the motion to suppress consistent with the opinion in People v Lypka (36 NY2d 210) and the appeal will be held in abeyance in the interim. Rabin, Acting P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur. [79 Misc 2d 777.]